Opinion issued October 11, 2012




                                          In The

                                   Court of Appeals
                                         For The

                              First District of Texas
                                ————————————
                                  NO. 01-12-00731-CR
                                ———————————
                        IN RE THOMAS FLORENCE, Relator



                Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

      Relator, Thomas Florence, petitioned for writ of mandamus seeking to

compel the trial court to rule on his motion for new trial and related motions.1

      Florence’s petition for writ of mandamus does not comply with the

requirements of Texas Rule of Appellate Procedure 52.3. See TEX. R. APP. P. 52.3


1
      The underlying case is State of Texas v. Thomas Wayne Florence, No. 10CR1217,
      (56th Dist. Ct., Galveston Cnty., Tex.), the Honorable Lonnie Cox, presiding.
(requiring, among other things, that petition include complete list of all parties,

statement of case, statement regarding basis of this Court’s exercise of jurisdiction,

and appendix containing certified or sworn copy of any order complained of).

      Moreover, motions for new trial are overruled by operation of law if the trial

court does not rule on the motion within seventy-five days after imposing or

suspending sentence in open court. See TEX. R. APP. P. 21.8. Therefore, even if

Florence’s petition complied with Rule 52.3, he is unable to show that he is

entitled to mandamus relief on this ground.

      We deny the petition for writ of mandamus. Any pending motions are

dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                              2